


EXECUTION COPY
















SOUTH JERSEY GAS COMPANY


$50,000,000 Medium Term Notes, Series D, 2013, Tranche A,
due November 21, 2030




$30,000,000 Medium Term Notes, Series D, 2013, Tranche B,
due January 30, 2030




_____________
NOTE PURCHASE AGREEMENT
_____________
Dated as of November 21, 2013









--------------------------------------------------------------------------------








--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION 1
AUTHORIZATION OF NOTES
1
Section 1.1
Authorization Of Notes
1
Section 1.2.
Pledged Mortgage Bonds
2
SECTION 2
SALE AND PURCHASE OF NOTES
2
SECTION 3
CLOSING
2
SECTION 4
CONDITIONS TO EACH CLOSING
3
Section 4.1
Representations and warranties of the Company
3
Section 4.2.
Performance; No Default
3
Section 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
4
Section 4.5.
Purchase Permitted by Applicable Law, Etc
4
Section 4.6.
Sale of Notes
4
Section 4.7.
Payment of Special Counsel Fees
4
Section 4.8.
Private Placement Number
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Funding Instructions
5


-i-

--------------------------------------------------------------------------------




Section 4.11.
UCC Financing Statements and the Supplement
5
Section 4.12.
Pledged Mortgage Bonds
5
Section 4.13.
Proceedings and Documents
5
SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
Section 5.1.
Organization; Power and Authority
5
Section 5.2.
Authorization, Etc
6
Section 5.3.
Disclosure
6
Section 5.4
Subsidiaries
6
Section 5.5.
Financial Statements; Material Liabilities
6
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
Section 5.7.
Governmental Authorizations, Etc
7
Section 5.8.
Litigation; Observance of Statutes and Orders
7
Section 5.9.
Taxes
7
Section 5.10.
Title to Property; Leases
8
Section 5.11.
Licenses, Permits, Etc
8
Section 5.12.
Compliance with ERISA
8
Section 5.13.
Private Offering by the Company
9


-ii-

--------------------------------------------------------------------------------




Section 5.14.
Use of Proceeds; Margin Regulations
9
Section 5.15.
Existing Indebtedness
10
Section 5.16.
Foreign Assets Control Regulations, Etc
10
Section 5.17.
Status under Certain Statutes
12
Section 5.18.
Environmental Matters
12
Section 5.19.
Lien of Mortgage
12
Section 5.20.
Filings under Indenture
13
Section 5.21.
Status of Certain Material Agreements
13
SECTION 6
REPRESENTATIONS OF THE PURCHASERS
13
Section 6.1.
Purchase for Investment
13
Section 6.2.
Source of Funds
13
Section 6.3.
Purchaser Status; Experience
15
SECTION 7
INFORMATION AS TO COMPANY
15
Section 7.1.
Financial and Business Information
15
Section 7.2
Officer’s Certificate
18
Section 7.3.
Visitation
19
SECTION 8
PAYMENT AND PREPAYMENT OF THE NOTES
19


-iii-

--------------------------------------------------------------------------------




Section 8.1.
Required Prepayments
19
Section 8.2.
Optional Prepayments with Make-Whole Amount
20
Section 8.3.
Allocation of Partial Prepayments
20
Section 8.4.
Maturity; Surrender, Etc
20
Section 8.5.
Purchase of Notes
21
Section 8.6.
Make‑Whole Amount for the Notes
21
Section 8.7.
Change in Control
22
SECTION 9
AFFIRMATIVE COVENANTS
24
Section 9.1.
Compliance with Law
24
Section 9.2.
Insurance
24
Section 9.3.
Maintenance of Properties
24
Section 9.4.
Payment of Taxes
24
Section 9.5.
Corporate Existence, Etc
25
Section 9.6.
Books and Records
25
Section 9.7.
Compliance with Material Agreements
25
SECTION 10
NEGATIVE COVENANTS
25
Section 10.1.
Transactions with Affiliates
25


-iv-

--------------------------------------------------------------------------------




Section 10.2.
Line of Business
25
Section 10.3.
Terrorism Sanctions Regulations
25
Section 10.4.
Release of Lien of Indenture or Mortgage
26
SECTION 11
EVENTS OF DEFAULT
26
SECTION 12
REMEDIES ON DEFAULT, ETC.
28
Section 12.1.
Acceleration
28
Section 12.2.
Other Remedies
28
Section 12.3.
Rescission
29
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
29
SECTION 13
PAYMENTS ON NOTES
29
Section 13.1.
Home Office Payment
29
SECTION 14
REGISTRATION; EXCHANGE; EXPENSES, ETC
30
Section 14.1.
Registration of Notes
30
Section 14.2.
Transaction Expenses
30
Section 14.2.
Survival
30
SECTION 16
AMENDMENT AND WAIVER
31
Section 16.1.
Requirements
31


-v-

--------------------------------------------------------------------------------




Section 16.2.
Solicitation of Holders of Notes
31
Section 16.3.
Binding Effect, Etc
32
Section 16.4.
Notes Held by Company, Etc
32
SECTION 17
NOTICES
33
SECTION 18
INDEMNIFICATION
33
SECTION 19
REPRODUCTION OF DOCUMENTS
33
SECTION 20
CONFIDENTIAL INFORMATION
34
SECTION 21
MISCELLANEOUS
35
Section 21.1.
Successors and Assigns
35
Section 21.2.
Accounting Terms
35
Section 21.3.
Severability
35
Section 21.4.
Construction, Etc
35
Section 21.5.
Counterparts
36
Section 21.6.
Governing Law
36
Section 21.7.
Jurisdiction and Process; Waiver of Jury Trial
36
Section 21.8.
Payments Due on Non-Business Days
36
Schedule A
Information Relating to Purchasers
 


-vi-

--------------------------------------------------------------------------------




Schedule B
Defined Terms
 
Schedule 4.11
Collateral Filings
 
Schedule 5.5
Financial Statements
 
Schedule 5.1(a)
Existing Indebtedness
 
Schedule 5.1(B)
Liens not permitted by Mortgage
 
Schedule 5.1(C) 
Debt Instruments
 
Exhibit 4.4(a)(i)
Form of Opinion of Special Counsel for the Company
 
Exhibit 4.4(a)(ii)
Form of Opinion of General Counsel for the Company
 
 
 
 






















-vii-

--------------------------------------------------------------------------------




SOUTH JERSEY GAS COMPANY
Number One South Jersey Plaza, Route 54
Folsom, New Jersey 08037
$50,000,000 Medium Term Notes, Series D, 2013, Tranche A,
due November 21, 2030


$30,000,000 Medium Term Notes, Series D, 2013, Tranche B,
due January 30, 2030


November 21, 2013
To Each of The Purchasers Listed in
Schedule A Hereto:
Ladies and Gentlemen:
South Jersey Gas Company, a corporation organized under the laws of the State of
New Jersey (the “Company”), agrees with each of the purchasers whose names
appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

Section 1.1.    Authorization of Notes     The Company has authorized and will
create an issue of (a) $50,000,000 aggregate principal amount of its Medium Term
Notes, Series D, 2013, Tranche A, due November 21, 2030 (the “Tranche A Notes”)
and (b) $30,000,000 aggregate principal amount of its Medium Term Notes,
Series D, 2013, Tranche B, due January 30, 2030 (the “Tranche B Notes” and
together with the Tranche A Notes, the “Notes”). The Notes will be issued under
an Indenture of Trust dated as of October 1, 1998 (the “Original Indenture”),
between the Company and The Bank of New York Mellon, as Trustee (the “Trustee”),
as heretofore supplemented by four Supplemental Indentures. The Original
Indenture as so amended and supplemented is herein called the “Indenture.”
Copies of the Original Indenture and all the supplemental indentures requested
by you have been delivered to you. The Notes shall be issuable in fully
registered form only. The Tranche A Notes shall mature on November 21, 2030,
shall bear interest at the rate of 4.01% per annum payable semiannually, on
May 21 and November 21 of each year and at maturity, commencing on May 21, 2014,
shall be subject to redemption as provided in the Indenture, and shall be in the
form established pursuant to the Indenture. The Tranche B Notes




--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



shall mature on January 30, 2030, shall bear interest at the rate of 4.23% per
annum payable semiannually, on January 30 and July 30 of each year and at
maturity, commencing on July 30, 2014, shall be subject to redemption as
provided in the Indenture, and shall be in the form established pursuant to the
Indenture. As permitted by the Indenture, the Notes originally issued to you
thereunder shall be dated, and bear interest from, the date of their original
issue on the applicable Closing Date.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement. Terms used
herein but not defined herein shall have the meanings set forth in the
Indenture.
Section 1.2.    Pledged Mortgage Bonds     The Notes will be secured by that
certain South Jersey Gas Company First Mortgage Bond, 10% Medium Term Notes
Series D dated March 29, 2012 (the “2012 Pledged Mortgage Bond”) issued to the
Trustee to secure up to an aggregate of $125,000,000 principal amount of medium
term notes issued under the Indenture and that certain South Jersey Gas Company
First Mortgage Bond, 10% Medium Term Notes Series D dated November 19, 2013 (the
“2013 Pledged Mortgage Bond” and, together with the 2012 Pledged Mortgage Bond,
the “Pledged Mortgage Bonds”) issued to the Trustee to secure up to an aggregate
of $75,000,000 principal amount of medium term notes issued under the Indenture.
The Pledged Mortgage Bonds were issued under the Twenty-Fifth Supplemental
Indenture dated as of March 29, 2012 between the Company and The Bank of New
York Mellon, as trustee (the “Twenty-Fifth Supplemental Mortgage Indenture”),
which supplements the First Mortgage dated October 1, 1947 from the Company to
The Bank of New York Mellon, as trustee (the “Mortgage Trustee”), as successor
trustee to Guarantee Bank and Trust Company, as supplemented to date and from
time to time hereafter (the “Mortgage”). Excluding the Notes, (a) the 2012
Pledged Mortgage Bond currently secures $120,000,000 in aggregate principal
amount of medium term notes of the Company issued under the Indenture and
(b) the 2013 Pledged Mortgage Bond does not secure any medium term notes of the
Company.
SECTION 2.     SALE AND PURCHASE OF NOTES    .
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the applicable Closing, Notes in the principal amount and of the tranche
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations, and no Purchaser shall have any liability to
any Person for the performance or non‑performance of any obligation by any other
Purchaser hereunder.

2

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



SECTION 3.
CLOSING    .

The sale and purchase of the Tranche A Notes to be purchased by each Purchaser
thereof shall occur at a closing on November 21, 2013 or on such other Business
Day thereafter on or prior to December 5, 2013 as may be agreed upon by the
Company and the Purchasers of the Tranche A Notes (the “First Closing”), and the
sale and purchase of the Tranche B Notes to be purchased by each Purchaser
thereof shall occur at a closing on January 30, 2014 or on such other Business
Day thereafter on or prior to February 13, 2014 as may be agreed upon by the
Company and the Purchasers of the Tranche B Notes (the “Second Closing”), in
each case, at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 9:00 a.m. Central time, at the applicable Closing.
The First Closing and the Second Closing are each referred to herein as a
“Closing.” On the applicable Closing Date, the Company will deliver to each
Purchaser the Notes of the applicable tranche to be purchased by such Purchaser
in the form of a single Note (or such greater number of Notes in denominations
of at least $100,000 as such Purchaser may request) dated the applicable Closing
Date and registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to an
account specified pursuant to Section 4.10 hereof. If, on the applicable Closing
Date, the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 with
respect to such Closing shall not have been fulfilled to any Purchaser’s
reasonable satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
SECTION 4.
CONDITIONS TO EACH CLOSING    

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the applicable Closing is subject to the fulfillment to such
Purchaser’s reasonable satisfaction, prior to or at the applicable Closing, of
the following conditions:
Section 4.1.    Representations and Warranties of the Company    . The
representations and warranties of the Company in this Agreement shall be correct
when made and at the time of the Closing.
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in each Financing
Agreement required to be performed or complied with by the Company and prior to
or at such Closing, and after giving effect to the issue and sale of the
applicable Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing.

3

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



Section 4.3.    Compliance Certificates    . The Company shall have performed
and complied with all agreements and conditions contained in the Indenture and
the Mortgage which are required to be performed or complied with by the Company
for the issuance of the applicable Notes and the 2013 Pledged Mortgage Bond. In
addition, on the date of such Closing the Company shall have delivered the
following certificates:
(a)    Officer’s Certificates. The Company shall have delivered to such
Purchaser (i) an Officer’s Certificate, dated the date of such Closing,
certifying that the conditions specified in Section 4 of this Agreement with
respect to such Closing have been fulfilled, (ii) copies of all certificates and
opinions required to be delivered to the Trustee under the Indenture in
connection with the issuance of the applicable Notes under the Indenture, in
each case, dated the date of such Closing, and (iii) only with respect to the
First Closing, copies of all certificates and opinions delivered to the Mortgage
Trustee under the Mortgage in connection with the issuance of the 2013 Pledged
Mortgage Bond; and
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of such Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
this Agreement, the applicable Notes and the 2013 Pledged Mortgage Bond.
Section 4.4.    Opinions of Counsel    . Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of the applicable Closing (a) from (i) Cozen O'Connor, counsel for the
Company, and (ii) Gina Merritt-Epps, General Counsel to the Company, covering
the matters set forth in Exhibits 4.4(a)(i) and 4.4(a)(ii) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request and (b) from Chapman and Cutler LLP, the
Purchasers’ special counsel in connection with such transactions, covering such
matters incident to such transactions as such Purchaser may reasonably request.
The Company hereby directs its counsel to deliver such opinions and understands
and agrees that each Purchaser will and hereby is authorized to rely on such
opinions to the extent set forth therein.
Section 4.5.    Purchase Permitted by Applicable Law, Etc    . On the applicable
Closing Date, such Purchaser’s purchase of the applicable Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax,

4

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.
Section 4.6.    Sale of Notes    . Contemporaneously with such Closing, the
Company shall sell to each Purchaser and each Purchaser shall purchase the
applicable Notes to be purchased by it at such Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees    . Without limiting the
provisions of Section 14.2, the Company shall have paid on or before such
Closing the reasonable fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4(b) to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to such Closing.
Section 4.8.    Private Placement Number    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the applicable tranche of Notes.
Section 4.9.    Changes in Corporate Structure    . The Company shall not have
changed its jurisdiction of organization, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions    . At least three Business Days prior to
the date of such Closing, each Purchaser with respect to such Closing shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company setting forth wire instructions for payment of the purchase price of
the applicable Notes, including (a) the name and address of the transferee bank,
(b) such transferee bank’s ABA number and (c) the account name and number into
which the purchase price for the applicable Notes is to be deposited.
Section 4.11.    UCC Financing Statements and the Supplement    . All UCC
Financing Statements, the Original Mortgage, the Twenty-Fifth Supplemental
Mortgage Indenture or other instruments with respect thereto as may be necessary
shall have been duly filed or recorded in such manner and in such places as is
reasonably satisfactory to the Purchasers (and their special counsel) and the
Company and as described in Schedule 4.11 (collectively, the “Collateral
Filings”) (and no other instruments shall be required to be filed) to establish
and perfect the security interests and liens of the Trustee in the Mortgaged
Property created by the Mortgage and which can be perfected by filing the
Mortgage or a UCC Financing Statement under the UCC.

5

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



Section 4.12.    Possession of Pledged Mortgage Bonds    . Each Purchaser with
respect to such Closing shall have received written confirmation from the
Trustee that it has possession of the 2012 Pledged Mortgage Bond and the 2013
Pledged Mortgage Bond in an aggregate outstanding principal amount of
$125,000,000 and $75,000,000, respectively, and that prior to the issuance of
any of the Notes, the aggregate outstanding principal amount of all medium term
notes of the Company issued under the Indenture that are secured by the 2012
Pledged Mortgage Bond is $120,000,000 and that there are no outstanding medium
term notes of the Company issued under the Indenture prior to the issuance of
the Notes that are secured by the 2013 Pledged Mortgage Bond.
Section 4.13.    Proceedings and Documents    . All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to each Purchaser with respect to such Closing and its
special counsel, and each Purchaser with respect to such Closing and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request. Each Purchaser with respect to such Closing that so requests
shall have received a copy of the Indenture and the Mortgage (together with all
amendments and supplements thereto), certified by the Company as of the date of
such Closing, exclusive of property exhibits, recording information and the
like.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    .

The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority    . The Company is a
corporation duly organized and validly existing under the State of New Jersey
and is in good standing under the laws of the State of New Jersey, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver each
Financing Agreement and to perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc    . Each Financing Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
each Financing Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by (a) applicable bankruptcy,

6

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 5.3.    Disclosure    . The Company, through its agents, J.P. Morgan
Securities LLC, Wells Fargo Securities, LLC and PNC Capital Markets LLC, has
delivered to you and each other Purchaser a copy of a Confidential Information
Memorandum, dated August 26, 2013 (such memorandum and the documents
incorporated by reference therein, including without limitation the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012, the
“Memorandum”), relating to the Company. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company. This Agreement, the Memorandum, the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, in each case, delivered to the Purchasers
prior to the date of this Agreement (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2012, there has been no change in the
financial condition, operations, business or properties of the Company except
changes that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
would reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.
Section 5.4    Subsidiaries    . The Company has no Subsidiaries.
Section 5.5.    Financial Statements; Material Liabilities    . The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed in Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
financial position of the Company as of the respective dates specified in such
Schedule and the consolidated results of its operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year‑end adjustments). The Company does not have any Material liabilities
that are not disclosed on such financial statements or in Schedule 5.15.
Section 5.6.    Compliance with Laws, Other Instruments, Etc    . The execution,
delivery and performance by the Company of each Financing Agreement will not
(a) contravene,

7

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



result in any breach of, or constitute a default under, or result in the
creation of any Lien, other than the Lien created under the Mortgage, in respect
of any property of the Company, under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or bylaws, or any
other Material agreement or instrument to which the Company is bound or by which
the Company or any of its properties may be bound or affected, (b) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company, including, without limitation, the Public
Order, or (c) violate any provision of any statute or other rule or regulation
of any Governmental Authority applicable to the Company.
Section 5.7.    Governmental Authorizations, Etc    . No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of any Financing Agreement, except for any filing that has
already been made or any approval that has already been obtained, including
without limitation the Public Order, or for certain post-Closing filing
requirements with the Board of Public Utilities, State of New Jersey, as
required by the Public Order. The period of time for filing an appeal as of
right to the Superior Court of New Jersey, Appellate Division with respect to
the Public Order has expired.
Section 5.8.    Litigation; Observance of Statutes and Orders    .
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
property of the Company in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
(b)    The Company is not (i) in default under any term of any agreement or
instrument to which it is a party or by which it is bound, (ii) in violation of
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (iii) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including without limitation
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
Section 5.9.    Taxes    . The Company has filed all tax returns that are
required to have been filed in any jurisdiction, and has paid all taxes shown to
be due and payable on such returns and all other taxes and assessments levied
upon it or its properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (a) the amount of which is not
individually or in

8

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



the aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company has established adequate reserves in accordance
with GAAP. The Company knows of no basis for any other tax or assessment that
would reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company in respect of federal, state
or other taxes for all fiscal periods are adequate. The federal income tax
liabilities of the Company have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2011.
Section 5.10.    Title to Property; Leases    . The Company has good and
sufficient title to its properties that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens (other than
the Lien created under the Mortgage) prohibited by this Agreement, the Indenture
or the Mortgage. To the Company’s knowledge, all Material leases are valid and
subsisting and are in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc    . The Company owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that,
individually or in the aggregate, are Material to its business as now being
conducted, without known conflict with the rights of others, except for those
conflicts that would not be reasonably expected to have a Material Adverse
Effect.
Section 5.12.    Compliance with ERISA    . (a) Each Plan operated and
administered by the Company or any ERISA Affiliate and each Plan with which the
Company or any ERISA Affiliate has a relationship has been operated and
administered in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to “employee benefit plans” (as
defined in Section 3 of ERISA), which liability has resulted or would reasonably
be expected to result in a Material Adverse Effect, and no event, transaction or
condition has occurred or exists that could reasonably be expected to result in
the incurrence of any such liability by the Company or any ERISA Affiliate, or
in the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to Section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or Section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

9

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by Section 4980B of the Code) of the Company is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company    . Neither the Company nor
anyone acting on the Company’s behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than twelve (12) other Institutional Investors,
each of which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations    . The Company will use
the proceeds of the sale of the Notes to repay short-term debt and for general
corporate purposes, and in compliance with all laws referenced in Section 5.16.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within

10

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



the meaning of Regulation U of the Board of Governors of the Federal Reserve
System (12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 1% of the value of the assets of the Company and the
Company does not have any present intention that margin stock will constitute
more than 1% of the value of such assets. As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness    .
(a)        Except as described therein, Schedule 5.15(a) sets forth a complete
and correct list of all outstanding Indebtedness of the Company as of September
30, 2013 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company. The Company is not in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company, and no event or condition exists with respect to any Indebtedness
of the Company, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
(b)    Except as disclosed in Schedule 5.15(b), the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by the Mortgage or, after the Substitution
Date (as defined in the Indenture), the mortgage contemplated by Section 10.4
hereof.
(c)    The Company is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as specifically indicated in Schedule 5.15(c).
Section 5.16.    Foreign Assets Control Regulations, Etc    .
(a)    Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”)

11

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(ii) an agent, department, or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program, or (iii) otherwise
blocked, subject to sanctions under or engaged in any activity in violation of
other United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions, (ii) to the Company’s actual knowledge
after making due inquiry, is under investigation by any Governmental Authority
for possible violation of Anti‑Money Laundering Laws or any U.S. Economic
Sanctions, (iii) has been assessed civil penalties under any Anti‑Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti‑Money Laundering Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti‑Money Laundering Laws and U.S. Economic
Sanctions.
(d)    (i) Neither the Company nor any Controlled Entity (A) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or

12

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



regulation in a U.S. or any non-U.S. country or jurisdiction, including but not
limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010
(collectively, “Anti-Corruption Laws”), (B) to the Company’s actual knowledge
after making due inquiry, is under investigation by any U.S. or non-U.S.
Governmental Authority for possible violation of Anti-Corruption Laws, (C) has
been assessed civil or criminal penalties under any Anti-Corruption Laws or (D)
has been or is the target of sanctions imposed by the United Nations or the
European Union;
(ii)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (A) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (B) inducing a Governmental Official to do or omit
to do any act in violation of the Governmental Official’s lawful duty, or (C)
inducing a Governmental Official or a commercial counterparty to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and
(iii)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.    
Section 5.17.    Status under Certain Statutes    . The Company is not subject
to regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, nor is the Company subject to rate regulation under the
Federal Power Act, as amended.
Section 5.18.    Environmental Matters    .
(a)    The Company has no knowledge of any liability, has not received any
notice of any liability, and no proceeding has been instituted raising any
liability against the Company or any of its real properties or other assets now
or formerly owned, leased or operated by the Company,

13

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



alleging any damage to the environment or violation of any Environmental Laws,
except, in each case, such as would not reasonably be expected to result in a
Material Adverse Effect.
(b)    The Company has no knowledge of any facts which would give rise to any
liability, public or private, for violation of Environmental Laws or damage to
the environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by the Company or to other
assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
(c)    The Company has not stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by it nor has it disposed of any Hazardous
Materials in each case in a manner contrary to any Environmental Laws that would
reasonably be expected to result in a Material Adverse Effect.
(d)    All buildings on all real properties now owned, leased or operated by the
Company are in compliance with applicable Environmental Laws, except where
failure to comply would not reasonably be expected to result in a Material
Adverse Effect.
Section 5.19.    Lien of Mortgage    . The Mortgage constitutes a direct and
valid lien upon all of the properties and assets of the Company specifically or
generally described or referred to in the Mortgage as being subject to the lien
thereof, subject only to Permitted Encumbrances, and will create a similar lien
upon all properties and assets acquired by the Company after the date hereof
which are required to be subjected to the lien of the Mortgage, when acquired by
the Company, subject only to the exceptions referred to in the Mortgage and
Permitted Encumbrances, and subject, further to the recordation of a supplement
to the Mortgage describing such after-acquired property; the descriptions of all
such properties and assets contained in the granting clauses of the Mortgage are
correct and adequate for the purposes of the Mortgage; and the Mortgage
(including the Twenty-Fifth Supplemental Mortgage Indenture) has been duly
recorded as a mortgage and deed of trust of real estate, and any required
filings with respect to personal property and fixtures subject to the lien of
the Mortgage have been duly made in each place in which such recording or filing
is required to protect, preserve and perfect the lien of the Mortgage; and all
taxes and recording and filing fees required to be paid with respect to the
execution, recording or filing of the Mortgage (including the Twenty-Fifth
Supplemental Mortgage Indenture), the filing of financing statements related
thereto and similar documents and the issuance of the Notes have been paid.
Section 5.20.    Filings under Indenture    . No action, including any filing,
registration, notice or approval, is necessary or advisable in New Jersey, New
York or any other jurisdiction to establish or protect for the benefit of the
Trustee and the holders of Notes, that the Notes are secured by the Pledged
Mortgage Bonds.

14

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



Section 5.21.    Status of Certain Material Agreements    . No amendment,
modification, supplement or other change has been made to the Mortgage since the
Twenty-Fifth Supplemental Indenture.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    .

Section 6.1.    Purchase for Investment    . Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes. Each Purchaser understands that
the Notes are being offered and sold in reliance upon specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgements and understandings set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Notes.
Section 6.2.    Source of Funds    . Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95‑60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

15

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an “insurance company pooled separate account,”
(within the meaning of PTE 90‑1) or (ii) a “bank collective investment fund”
(within the meaning of the PTE 91‑38) and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption); no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an
“affiliate” (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM; the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied; neither the
QPAM nor a Person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part (VI)(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption);
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied;
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

16

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include “plan assets” of any employee benefit plan,
other than a plan exempt from the coverage of Title I of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
Section 6.3.    Purchaser Status; Experience    . Each Purchaser separately
represents that such Purchaser is, and on the applicable Closing Date will be,
an “accredited investor” as defined in Rule 501(a) under the Securities Act.
Such Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Notes, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Notes and is
able to afford a complete loss of such investment.
Section 6.4.    Access to Information. Each Purchaser separately acknowledges
that such Purchaser has reviewed the Disclosure Documents and has been afforded
(a) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Notes and the risks of investing in the Notes;
(b) access to information about the Company and its financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (c) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
SECTION 7.
INFORMATION AS TO COMPANY    .

Section 7.1.    Financial and Business Information    . The Company shall
deliver to each Institutional Investor:
(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:

17

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income and changes in cash flows of the
Company and its Subsidiaries, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10‑Q if it shall have timely made such
Form 10‑Q available on “EDGAR” or on, or through a link on, the website of the
Company or its parent, South Jersey Industries, Inc., and shall have given each
Institutional Investor prior notice of such availability on EDGAR or on or
through the website of the Company or its parent in connection with each
delivery (such availability and notice thereof being referred to as “Electronic
Delivery”);
(b)    Annual Statements — within 120 days after the end of each fiscal year of
the Company, duplicate copies of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
(ii)    consolidated statements of income and changes in cash flows and of the
Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and

18

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Company’s Annual Report on Form 10-K for such fiscal year (together
with the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b), and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10‑K if it shall have timely made
Electronic Delivery thereof;
(c)    SEC and Other Reports — except for filings referred to in Section 7.1(a)
and (b) above, promptly upon their becoming available and, to the extent
applicable, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such Institutional Investor),
and each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission and of all press releases
and other statements made available generally by the Company or any Subsidiary
to the public concerning developments that are Material, provided that the
Company shall be deemed to have made such delivery of such information if it
shall have timely made Electronic Delivery thereof;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f) hereof, a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within ten Business Days after
a Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan (other than any Multiemployer Plan) that is
subject to Title IV of ERISA, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived

19

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



pursuant to such regulations as in effect on the date hereof and on the date of
the applicable Closing; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
(f)    Supplemental Indentures — promptly, and in any event within five days
after the execution and delivery thereof, a copy of any supplement to the
Indenture or the Mortgage that the Company from time to time may hereafter
execute and deliver which amends the Indenture or the Mortgage in any material
respect; and
(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such Institutional
Investor or such information regarding the Company required to satisfy the
requirements of 17 CFR §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
Section 7.2    Officer’s Certificate    . Each set of financial statements
delivered to an Institutional Investor pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer setting forth:
(a)    Covenant Compliance — (i) the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of the Indenture and the Mortgage during the
quarterly or annual period covered by the

20

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



statements then being furnished to the extent required to be provided under the
Indenture or the Mortgage; (ii) to the extent the Company issued Additional
Obligations under the Indenture or the Mortgage during the period covered by the
statements being furnished, any calculations that the Company provided to the
Trustee or the Mortgage Trustee to show compliance with the Indenture or the
Mortgage in connection with the issuance of the Additional Obligations
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence).
(b)    Event of Default – a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and of the Indenture and the Mortgage and has
made, or caused to be made, under his or her supervision, a review of the
transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default under either the Indenture or the
Mortgage or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
Section 7.3.    Visitation    . The Company shall permit the representatives of
each Institutional Investor:
(a)    No Default – if no Default or Event of Default then exists, at the
expense of such Institutional Investor and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers to the extent they are reasonably available, and, with the
consent of the Company (which consent will not be unreasonably withheld), to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and
(b)    Default – if a Default or Event of Default then exists and is continuing,
at the expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the

21

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be reasonably requested.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    .

Section 8.1.    Required Prepayments    . (a) Tranche A Notes. The Company will
prepay the Tranche A Notes on the dates and in the principal amount (or such
lesser principal amount as shall then be outstanding) thereof at par and without
payment of the Make-Whole Amount or any premium as follows:


Prepayment Date
Principal Amount
November 21, 2018
$8,000,000
November 21, 2019
$8,000,000
November 21, 2025
$2,000,000
November 21, 2026
$3,000,000
November 21, 2027
$8,000,000
November 21, 2028
$7,000,000
November 21, 2029
$7,000,000

The entire unpaid principal amount of the Tranche A Notes shall become due and
payable on November 21, 2030. Upon any partial prepayment or purchase of the
Tranche A Notes pursuant to Section 8.2, Section 8.5 or Section 8.7, the
principal amount of each required prepayment of the Tranche A Notes becoming due
under this Section 8.1(a) on and after the date of such prepayment or purchase
shall be reduced in the same proportion as the aggregate unpaid principal amount
of the Tranche A Notes is reduced as a result of such prepayment or purchase.
(b) Tranche B Notes. On each of January 30, 2028 and January 30, 2029, the
Company will prepay $10,000,000 principal amount (or such lesser principal
amount as shall then be outstanding) of the Tranche B Notes at par and without
payment of the Make-Whole Amount or any premium. The entire unpaid principal
amount of the Tranche B Notes shall become due and payable on January 30, 2030.
Upon any partial prepayment or purchase of the Tranche B Notes pursuant to
Section 8.2, Section 8.5 or Section 8.7, the principal amount of each required
prepayment of the Tranche B Notes becoming due under this Section 8.1(b) on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Tranche B Notes is
reduced as a result of such prepayment or purchase.
Section 8.2.    Optional Prepayments with Make-Whole Amount    . The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then

22

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount of each Note that is then being so prepaid. The
Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 16. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and any other information required to be delivered under the terms
of the Indenture or the Mortgage, and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of each
partial prepayment of the Tranche A Notes or the Tranche B Notes, as applicable,
pursuant to the provisions of Section 8.1(a) or Section 8.1(b), the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes of
the applicable tranche at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof. In the case of
each partial prepayment of the Notes pursuant to the provisions of Section 8.2,
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes, at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof.
Section 8.4.    Maturity; Surrender, Etc    . In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes    . The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the

23

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to a
written offer to purchase any outstanding Notes made by the Company or an
Affiliate pro rata to the holders of the Notes upon the same terms and
conditions. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
Section 8.6.    Make‑Whole Amount for the Notes    ‑. The term “Make‑Whole
Amount” means, with respect to any Note, an amount equal to the excess, if any,
of the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note over the amount of such Called Principal, provided
that the Make‑Whole Amount may in no event be less than zero. For the purposes
of determining the Make‑Whole Amount, the following terms have the following
meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1 or any other Financing
Agreement, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% plus the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on‑the‑run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on‑the‑run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

24

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% plus the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the applicable Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1, as the context requires.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change in Control    .
(a)    Notice of Change in Control. The Company will, within 15 Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice

25

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



of such Change in Control to each holder of Notes. If a Change in Control has
occurred, such notice shall contain and constitute an offer to prepay the Notes
as described in subparagraph (b) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 45 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 30th day after the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance or
rejection to be delivered to the Company at least five Business Days prior to
the Proposed Prepayment Date. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.7 shall be deemed to constitute
a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
(f)    Effect on Required Payments. The amount of each payment of the principal
of either tranche of the Notes made pursuant to this Section 8.7 shall be
applied against and reduce each of the then remaining principal payments due on
such tranche of Notes pursuant to Section 8.1 by a percentage equal to the
aggregate principal amount of such tranche of Notes so paid divided by the
aggregate principal amount of such tranche of Notes outstanding immediately
prior to such payment.

26

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(g)    “Change in Control” Defined. “Change in Control” means the occurrence of
one or more of the following events:
    (i)     any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the First Closing Date), or
(ii)     the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or “group” (within the meaning of the Exchange Act and
the rules of the Securities and Exchange Commission thereunder as in effect on
the First Closing Date) of 50% or more of the outstanding ownership interests of
the Company.
SECTION 9.
AFFIRMATIVE COVENANTS    .

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Law    . Without limiting Section 10.3, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non‑compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
Section 9.2.    Insurance    . The Company will and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties    . The Company will and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business

27

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes    . The Company will and will cause each of
its Subsidiaries to, file all income tax or similar tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent the same have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge or levy if
(a) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges and levies in the aggregate
would not reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc    . The Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a wholly‑owned Subsidiary)
and all rights and franchises of its Subsidiaries unless, in the good faith
judgment of the Company or such Subsidiary, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.
Section 9.6.    Books and Records    . The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, except
where any such nonconformity would not reasonably be expected to have a Material
Adverse Effect.
Section 9.7.    Compliance with Material Agreements    . The Company will comply
in all material respects with the material terms, conditions and provisions of
the all Material agreements, except where such noncompliance would not
reasonably be expected to have a Material Adverse Effect.
SECTION 10.
NEGATIVE COVENANTS    .

The Company covenants that so long as any of the Notes are outstanding:

28

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



Section 10.1.    Transactions with Affiliates    . The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s‑length transaction with a Person not an Affiliate.
Section 10.2.    Line of Business    . The Company will not engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company is engaged on the date of this Agreement.
Section 10.3.    Terrorism Sanctions Regulations    . The Company will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder of
Notes to be in violation of any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions,
or (c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder of Notes to sanctions under CISADA or
any similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.
Section 10.4.    Release of Lien of the Mortgage    . The Company will not cause
or permit the lien of the Mortgage that secures any collateral thereunder to be
released without the prior written consent of each holder of a Note, other than
as permitted under Sections 3.04(D)(3), 3.08, 5.16, 5.20, 6.03, 6.04, 6.07,
6.08, 6.09, 6.10 (to the extent related to a release of liens permitted under
Section 6.11), 6.11, 6.12, 7.02 or 12.01 of the Mortgage. Notwithstanding the
foregoing, the Trustee may release the Pledged Mortgage Bonds and the Mortgage
Trustee may release the lien of the Mortgage, provided that, on the same date
that such liens are released, the Trustee receives a substituted pledged bond or
bonds that are secured by the same collateral that secured the Pledged Mortgage
Bonds immediately prior to its release and the release of the Mortgage pursuant
to a mortgage that is acceptable in scope, form and substance to the Required
Holders, such acceptance not to be unreasonably withheld or delayed, and the
holders of Notes shall have received such opinions of counsel, certificates,
uniform commercial code searches and title searches that provide evidence that
the substituted pledged bonds are secured by a first priority lien on the
collateral

29

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



purported to be pledged as collateral to secure the substituted pledged bond or
bonds as the Required Holders shall reasonably request.
SECTION 11.
EVENTS OF DEFAULT    .

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or;
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the occurrence of any “Event of Default” under Section 8.1(a) of the
Indenture (other than defaults described in Sections 8.1(a)(1) or 8.1(a)(2)) or
the occurrence of any “Event of Default” under Section 9.02 of the Mortgage
(other than defaults described in Section 9.02(1) or 9.02(2)); or
(d)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement, the Indenture, the
Mortgage or in any writing furnished in connection with the transactions
contemplated hereby, proves to have been false, incorrect or misleading in any
material respect on the date as of which made; or
(e)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in the Indenture or the Mortgage and such default is not
remedied, in the case of defaults hereunder, within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11), and in the case of
defaults under either the Indenture or the Mortgage, within the grace period
specified for such defaults respectively in the Indenture and the Mortgage; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than the Notes and any
other notes or other debt instruments authenticated under the Indenture) that is
outstanding in an aggregate principal

30

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



amount of at least $50,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Indebtedness (other than the Notes and any other notes
or debt instruments authenticated under the Indenture) in an aggregate principal
amount of at least $50,000,000 or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared, due and payable, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), the Company or any Subsidiary has become obligated to purchase or
repay Indebtedness (other than the Notes and any other notes authenticated under
the Indenture) before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$50,000,000; or
(g)    a final judgment or judgments at any one time outstanding for the payment
of money aggregating in excess of $50,000,000 (except to the extent covered by
independent third-party insurance as to which the insurer acknowledges in
writing that such judgment or judgments are covered by such insurance) are
rendered against one or more of the Company or any Subsidiary and which
judgments are not, within 30 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 30 days after the expiration
of such stay; or
(h)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) for which the Company or any ERISA Affiliate is
obligated under all Plans, determined in accordance with Title IV of ERISA,
shall exceed $50,000,000, (iv) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability (other than for
premium payments due to the PBGC) pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
could increase the liability of the Company or any Subsidiary thereunder;
provided that any such event or

31

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect.
As used in Section 11(h), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12.    REMEDIES ON DEFAULT, ETC    .
Section 12.1.    Acceleration    . (a) If an Event of Default has occurred with
respect to the Company in connection with an “Event of Default” under Sections
8.1(a)(6) or 8.1(a)(7) of the Indenture or an “Event of Default” under Sections
9.02(5) or 9.02(6) of the Mortgage, all of the Notes then outstanding shall
automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in aggregate principal amount of the Notes at the
time outstanding may at any time during the continuation of such Event of
Default, at its or their option, by notice or notices to the Company, declare
all of the Notes then outstanding to be immediately due and payable.
(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time during the continuation of such Event of Default, at its or their option,
by notice or notices to the Company, declare all of the Notes held by such
holder or holders to be immediately due and payable.
Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed

32

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



to protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any the Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of more than 50% in aggregate principal amount of the Notes then
outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 16, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc    . No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 14, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all reasonable costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
PAYMENTS ON NOTES    .

Section 13.1.    Home Office Payment    . So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in the Indenture or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount or premium, if any,
and interest by the method and at the address specified for such purpose below
such Purchaser’s name in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose,

33

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



without the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Trustee at its principal executive office or at the
place of payment most recently designated by the Trustee pursuant to the
Indenture. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 2.6 of the Indenture. The Company will
afford the benefits of this Section 13.1 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 13.1.
SECTION 14.
REGISTRATION; EXCHANGE; EXPENSES, ETC    .

Section 14.1.    Registration of Notes    . The Company shall cause the Trustee
to keep a register for the registration and registration of transfers of Notes
in accordance with Section 2.6 of the Indenture.
Section  14.2.    Transaction Expenses    . Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a one special counsel and,
if reasonably required by the Required Holders, one local or other counsel)
incurred (a) by the Purchasers in connection with such transactions, and (b) by
the holders of the Notes in connection with any amendments, waivers or consents
under or in respect of any Financing Agreement (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (i) the
reasonable costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under any Financing Agreement or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Financing Agreement, or by reason of being
a holder of Notes, (ii) the reasonable costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work‑out or restructuring of
the transactions contemplated by any Financing Agreement and (iii) the
reasonable costs and expenses incurred in connection with the initial filing of
any Financing Agreement and all related documents and financial information with
the SVO, provided that such costs and expenses under this clause (iii) shall not
exceed $5,000 for the Notes. The Company will pay, and will save each Purchaser
and each other holder of a Note harmless from, all claims in respect of any
fees, costs or expenses if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder in connection with its purchase of
the Notes).

34

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



Section 14.2.    Survival    . The obligations of the Company under this
Section 14 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of any Financing Agreement, and the
termination of any Financing Agreement.
SECTION 15.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.
SECTION 16.
AMENDMENT AND WAIVER    .

Section 16.1.    Requirements    . The Company will not cause or permit the
Indenture to change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount, if any, on the Notes as set forth in the
Indenture and the Notes, without the written consent of the holder of each Note
at the time outstanding affected thereby. The Company will not cause or permit
the Mortgage or the Pledged Mortgage Bonds to be amended to change the amount or
time of any prepayment or payment of principal of, or reduce the rate or change
the time of payment or method of computation of interest or of the Make-Whole
Amount, if any, on the Pledged Mortgage Bonds as set forth in the Mortgage and
the Pledged Mortgage Bonds, without the written consent of the holder of each
Note. This Agreement and the Notes may be amended, and the observance of any
term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term, will
be effective as to any holder of Notes unless consented to by such holder of
Notes in writing, and (b) no such amendment or waiver may, without the written
consent of all of the holders of Notes at the time outstanding affected thereby,
(i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
Make-Whole Amount, if any, on, the Notes,

35

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 10.4, 11(a), 11(b), 12, 16 or 20.
Notwithstanding anything contained in this Section 16 to the contrary, if for
any reason whatsoever it becomes necessary or appropriate to enter into any
amendment of this Agreement or the Notes or any waiver with respect to
compliance therewith by the Company prior to the occurrence of the Second
Closing (other than a waiver of any condition precedent to the First Closing),
all Notes will be deemed to be outstanding for purposes of (i) any determination
of the percentage of holders of the Notes required to grant or deny such
requested amendment or waiver and (ii) for purposes of any determination of any
payment or remuneration, whether by way of supplemental or additional interest,
fee or otherwise pursuant to Section 16.2, notwithstanding that the issuance,
sale and delivery of the Tranche B Notes  has not been consummated at the time
such amendment or waiver is requested or such payment of remuneration is
determined pursuant to Section 16.2.
Section 16.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 16 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise (other than legal fees or other related expenses), or grant any
security or provide other credit support, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes or any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 16.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely

36

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
Section 16.3.    Binding Effect, Etc    . Any amendment or waiver consented to
as provided in this Section 16 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Note Purchase Agreement as it may from time to time be amended or
supplemented.
Section 16.4.    Notes Held by Company, Etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
SECTION 17.
NOTICES    .

Except for Electronic Communications, all notices and communications provided
for hereunder shall be in writing and sent (a) by telecopy if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;
(ii)    if to any other holder of any Note, to such holder at such address as
such holder shall have specified to the Company in writing;

37

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Senior Vice President, Regulatory Affairs,
or at such other address as the Company shall have specified to the holder of
each Note in writing; or
(iv)    if to the Trustee, to The Bank of New York Mellon, as Trustee, c/o The
Bank of New York Mellon Trust Company, N.A., Attention: Corporate Trust, 525
William Penn Place, 38th Floor, Pittsburgh, PA 15259, or at such other address
as the Trustee shall have specified to the Company and each other party hereto
in writing.
Notices under this Section 17 will be deemed given only when actually received.
SECTION 18.
INDEMNIFICATION    .

The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and reasonable expense
(including reasonable attorneys’ fees) arising from any misrepresentation or
nonfulfillment of any undertaking on the part of the Company under this
Agreement. The indemnification obligations of the Company under this Section 18
shall survive the execution and delivery of this Agreement, the delivery of the
Notes to the Purchasers and the consummation of the transactions contemplated
herein.
SECTION 19.
REPRODUCTION OF DOCUMENTS    .

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION    .


38

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or holder of a Note by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or the Notes that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser or holder as being confidential information of
the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser or
holder prior to the time of such disclosure without an obligation of
confidentiality, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or holder or any person acting on such Purchaser’s or
holder’s behalf, (c) otherwise becomes known to such Purchaser or holder other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser or holder under Section 7.1 of
this Agreement that are otherwise publicly available. Each Purchaser and holder
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by such Purchaser or holder in good faith to protect
confidential information of third parties delivered to such Purchaser or holder
and shall use such information only for purposes of monitoring its investment in
the Notes, provided that such Purchaser or holder may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by the Notes and who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20), (ii) its financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state or provincial regulatory authority having jurisdiction over such
Purchaser or holder, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s or holder’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser or holder, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser or
holder is a party or (z) if an Event of Default has occurred and is continuing,
to the extent such Purchaser or holder may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s or holder’s Notes
and this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though

39

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



it were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
SECTION 21.
MISCELLANEOUS    .

Section 21.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not; provided, however, the provisions of Section 7 hereof and any other
provision of this Agreement that relates only to Institutional Investors shall
only apply to Institutional Investors.
Section 21.2.    Accounting Terms    . All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the covenants
set out in any Financing Agreement, any election by the Company to measure an
item of Indebtedness using fair value (as permitted by Accounting Standard
Codification Topic No. 825-10-25 – Recognition, subsection Fair Value Option or
any similar accounting standard) shall be disregarded and such determination
shall be made by valuing indebtedness at 100% of the outstanding principal
thereof, unless otherwise provided in such Financing Agreement.
Section 21.3.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 21.4.    Construction, Etc    . Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

40

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 21.5.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 21.6.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 21.7.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 21.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 17 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed to be received as evidenced by
a delivery receipt furnished by the United States Postal Service or any
reputable commercial delivery service.
(c)    Nothing in this Section 21.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

41

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 21.8.    Payments Due on Non-Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
* * * * *



42

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


SOUTH JERSEY GAS COMPANY




By /s/ Stephen H. Clark                
Name: Stephen H. Clark
ts: Senior Vice President, Regulatory Affairs & Treasurer








[Corporate Seal]










Attest




By /s/ Gina Merritt- Epps    
Name: Gina Merritt-Epps
Its: General Counsel and Corporate Secretary




--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



This Agreement is hereby accepted and agreed to as of the date thereof.


METLIFE ALICO LIFE INSURANCE K.K.


by MetLife Investment Management, LLC,
Its Investment Manager




By: /s/ Jiteendra Balchandani                        
Name: Jiteendra Balchandani
Title: Director




--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



This Agreement is hereby accepted and agreed to as of the date thereof.


STATE FARM LIFE INSURANCE COMPANY




By: /s/ Julie Hoyer                                             
Name: Julie Hoyer
Title: Senior Investment Officer




By: /s/ Jeffrey T. Attwood            
Name: Jeffrey T. Attwood
Title: Senior Investment Officer
 


STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY




By: /s/ Julie Hoyer                
Name: Julie Hoyer
Title: Senior Investment Officer




By: /s/ Jeffrey T. Attwood            
Name: Jeffrey T. Attwood
Title: Senior Investment Officer




--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



This Agreement is hereby accepted and agreed to as of the date thereof.




KNIGHTS OF COLUMBUS




By: /s/ Charles E. Maurer, Jr.            
Name: Charles E. Maurer, Jr.
Title: Supreme Secretary












--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2012 Pledged Mortgage Bond” is defined in Section 1.2.
“2013 Pledged Mortgage Bond” is defined in Section 1.2.
“Additional Obligations” means notes issued under the Indenture (other than the
Notes) after the date of the First Closing or mortgage bonds issued under the
Mortgage (other than the Pledged Mortgage Bonds) after the date of the First
Closing.
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement” is defined in Section 16.3.
“Anti-Corruption Laws” is defined in Section 5.16(d)(i).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means for the purposes of any provision of this Agreement, any
day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York or Folsom, New Jersey are required or authorized to be
closed.
“Called Principal” is defined in Section 8.6.

1

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Change in Control” is defined in Section 8.7(g).

2

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“CISADA” is defined in Section 5.16(a).
“Closing” is defined in Section 3.
“Closing Date” is the date of the applicable Closing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral Filings” is defined in Section 4.11.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 20.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.
“Discounted Value” is defined in Section 8.6.
“Disclosure Documents” is defined in Section 5.3.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

3

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Financing Agreements” means this Agreement, the Indenture, the Notes, the
Pledged Mortgage Bonds, and the Mortgage (including without limitation the
Twenty-Fifth Supplemental Mortgage Indenture).
“First Closing” is defined in Section 3.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means:
(a)    the government of
(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes
that might pose a hazard to health and safety, the removal of which may be
required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable Environmental Law including, but not
limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

4

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“Holder” is defined in the Indenture.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of capital leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of synthetic leases
assuming such synthetic leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for such Person’s account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate swap termination value of all swap contracts of such
Person, and
(g)    any guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Indenture” is defined in Section 1.1.
“INHAM Exemption” is defined in Section 6.2(e).

5

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any holder of a
Note that is a bank, trust company, savings and loan association or other
financial institution, a pension plan, an investment company, an insurance
company, a broker or dealer, or another similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note
referred to in clauses (a) through (c) above.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement, the Notes or the Indenture or (c) the
validity or enforceability of any Financing Agreement.
“Memorandum” is defined in Section 5.3.
“Mortgage” is defined in Section 1.2.
“Mortgaged Property” shall have the meaning of “mortgaged property” as defined
in the Mortgage.
“Mortgage Trustee” is defined in Section 1.2.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).

6

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“Notes” is defined in Section 1.1.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Original Indenture” is defined in Section 1.1.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Encumbrances” is defined in the Indenture.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Pledged Mortgage Bonds” is defined in Section 1.2.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7(b).
“PTE” is defined in Section 6.2(a).

7

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“Public Order” means order of the Board of Public Utilities, State of New
Jersey, Docket No. GF11090573, dated December 15, 2011.
“Purchaser” is defined in the first paragraph of this Agreement.
“QPAM Exemption” is defined in Section 6.2(d).
“Reinvestment Yield” is defined in Section 8.6.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an Affiliate of
such holder or such investment advisor.
“Remaining Average Life” is defined in Section 8.6.
“Remaining Scheduled Payments” is defined in Section 8.6.
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates), provided that, prior to the occurrence of
the Second Closing, all Notes contemplated to be issued hereunder will be deemed
to be outstanding for purposes of this definition or any matters requiring the
vote of the holders of the Notes (other than the waiver of any condition
precedent to the First Closing).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Second Closing” is defined in Section 3.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer or the treasurer of
the Company.
“Settlement Date” is defined in Section 8.6.

8

--------------------------------------------------------------------------------

SOUTH JERSEY GAS COMPANY        Note Purchase Agreement



“Source” is defined in Section 6.2.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Tranche A Notes” is defined in Section 1.1.
“Tranche B Notes” is defined in Section 1.1.
“Trustee” is defined in Section 1.1.
“Twenty-Fifth Supplemental Mortgage Indenture” is defined in Section 1.2.
“UCC” means, the Uniform Commercial Code as enacted and in effect from time to
time in the state whose laws are treated as applying to the Mortgaged Property.
“UCC Financing Statements” shall mean any financing statements required or
permitted to be filed in accordance with the UCC.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).



9